OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order reversed, with costs, motion to strike affirmative defense denied and question certified answered in the negative. The local law creating the transit system (Local Laws, 1969, No. 8 of Westchester County; Local Laws, 1970, No. 11 of Westchester County) imposed upon the county a statutory duty to operate it (John Hancock Mut. Life Ins. Co. v Pink, 276 NY 421; Collier Adv. Serv. v City of New York, 32 F Supp 870). The imposition of such duty created an obligation that the county indemnify defendant for any damages recovered against it (General Municipal Law, § 50-b, subd 1) and therefore a notice of claim was required (General Municipal Law, § 50-e, subd 1, par [b]).
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg and Meyer. Taking no part: Judge Gabrielli.